 EGAR EMPLOYMENT, INC.113Egar Employment, Inc. and Margaretha J. Burress.Case 8-CA-13056March 19, 1981DECISION AND ORDEROn October 9, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Re-spondent filed an answering brief in opposition tothe General Counsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONBERNARD RIES, Administrative Law Judge: This casewas heard in Cleveland, Ohio, on April 16, 1980. Atissue is whether the discharge of Margaretha J. Burresson March 16, 1979, violated Section 8(a)(1) of the Na-tional Labor Relations Act, as amended.At the hearing, Respondent agreed that its volume ofbusiness meets the Board's jurisdictional standard, and Iconclude that it is appropriate for the Board to exercisejurisdiction herein. The parties have filed briefs, which Ihave fully considered, together with the entire record'and my recollection of the witnesses as they testified.This consideration has led me to the following findingsof fact and conclusions of law.Respondent is an employment agency. At materialtimes herein, it employed five counselors whose functionwas to secure permanent employment for applicants. Onesuch counselor was Margaretha (nicknamed "Petra")Burress, who entered Respondent's employment in De-cember 1976 and was discharged on March 16, 1979.The complaint alleges that Burress was discharged "be-cause she had engaged in, or Respondent believed shehad engaged in, concerted activities for the purpose ofcollective bargaining or other mutual aid or protection."I Certain errors in the transcript are hereby noted and corrected.255 NLRB No. 16The record makes it clear that Burress engaged in noactivities, concerted or otherwise, "for the purpose ofcollective bargaining," and the General Counsel does notattempt to contend otherwise. The questions presentedby this record are: (1) for what reason or reasons wasBurress fired; and (2) does a discharge for such reason orreasons impinge upon the right afforded her by Section 7of the Act "to engage in other concerted activities forthe purpose of ... other mutual aid or protection."At the hearing, Burress gave a succinct description ofwhat Elaine Egar, her employer, told her on March 16,1979, as to the reasons for her discharge. The first"reason why was that she had found out from ex-em-ployees that I had warned them about keeping a doubleset of records of our commissions." The evidence per-taining to this subject shows that it is customary forcounselors to keep their own personal records of success-ful referrals so that they may audit the commissions paidto them by Respondent; in fact, Elaine Egar has routine-ly advised new counselors to maintain such records.2InMay 1978, however, when counselor Maria Heckamantransferred to another agency, she and Egar had a dis-pute over the commissions owed her, and Egar tore upHeckaman's personal records.3Thereafter, Burress, aware of this incident, begankeeping a second set of personal records at home, againstthe possibility that such an untoward event might recur,and on three occasions mentioned to new counselors thatthey would be well advised to do the same. She said thisto Jill Lindheim around June 1978 when Lindheim beganemployment,4she so advised Eileen Thies "somewherein November of '78,"5 and she also told this to new em-ployee Merrill Kirschner, who started in January 1979.A second reason for discharge, referred to by Egar onMarch 16, was "that I [Burress] was a liar because she[Egar] found out that I had taken a day off in Augustand reported in sick when in fact I really wasn't sick,and I had advised one of the other counselors to do thesame."6Burress explained that in August, some 7 months2 Respondent's bookkeeper also maintains similar business records.S Egar testified that she did so because of her belief that Heckamanintended to take the names of applicants and companies to the rivalagency.4 Lindheim testified that Burress told her to "keep a list of every appli-cant, their address, and their home phone number. If I should ever leaveEgar Employment, I would have it, 'just in case."' Lindheim, who testi-fied for Respondent, appeared to be a trustworthy witness, but it is possi-ble that her memory betrayed her in this instance, and what Burress actu-ally suggested was that she preserve a list of the commissions due her.Some confirmation for such a conclusion is found in Lindheim's testimo-ny that she did not follow the advice because she "trusted Elaine." Theconcept of "trust" would suggest that the issue was one of keeping trackof moneys due the counselor. On the other hand, Lindheim subsequentlytestified that she did not know why she used the word "trust," and fur-ther said that she had told Egar, at some time before Burress was dis-charged, that Burress "keeps a list of all the applicants at home. Shekeeps all the addresses and telephone numbers at home." Testifying priorto Lindheim, Egar had stated that she knew that Burress "kept records ofapplicants at home," which she found "amusing." It is possible that Lind-heim truly misunderstood Burress' suggestion.5 The record contains no other reference to such an employee, but herexistence was not questioned at the hearing.6 In subsequent testimony, Burress seemed to recede from the positionthat Egar had referred to her advising "one of the other counselors to doContinuedEGAR EMPLOYMENT, INC. 113..J 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore her discharge, she had indeed called in sick on aday when she wanted personal leave. Egar said nothingabout the matter until March 16. Burress further conced-ed that, probably in February 1979, she had told newcounselor Kirschner that Egar would likely not grantKirschner a desired day off because Kirschner had beensick for about 2 weeks at the beginning of her employ-ment in January, and she had advised Kirschner toreport herself as sick in order to take the day off.A third reason given to Burress by Egar on March 16was that she was a "disruptive influence" on the otheremployees. The reference here was to an incident arisingout of a counselors' convention in Chicago in September1978. Prior to the convention, Burress received the ap-parently mistaken impression from new employee Lind-heim that Egar had told Lindheim that she would helpto cover Lindheim's convention expenses by directing a"big placement" her way. Burress told this to the seniorcounselor, Sylvia Massien, who was "sworn to secrecy"about the matter by Burress. Burress also informed thenext most senior counselor, Rochelle Goldstein, whomBurress made "swear to God on my children's lives thatI would not repeat what she told me." About a weeklater, notwithstanding her oath, Goldstein apparentlysaid something to Massien about the matter, and thenow-public rumor evidently spilled over into a luncheondiscussion between Burress, Goldstein, and Massien (andperhaps another counselor) in which they expressed dis-satisfaction about the supposed favoritism to Lindheim.As they returned from lunch to work, passing two otheremployment agencies along the way, Burress' unhappi-ness led her to suggest that the counselors leave Egarand offer themselves as a group to one of the agencies,but nothing resulted from the suggestion.Soon thereafter, after some prodding by Egar, eitherGoldstein or Massien told Egar why the three counselorswere walking around with somber demeanors. Egarcalled all the counselors to a meeting, explained that shenever intended to favor Lindheim, and told Burress thatshe should have sought clarification from her rather thanconvey a mistaken impression to the other counselors.The fourth and final subject to which Egar advertedon March 16 had to do with a deletion of certain infor-mation on an applicant's card. As I understand this some-what obscure record, one Estelle Sciortino had been as-signed to Burress when she applied to Respondent for ajob referral as a secretary or office manager. Burress hadthought, it would appear, that Sciortino might have themakings of an employment counselor, and she referredSciortino to Sherry Roberts and Associates, a rivalagency and, one may infer, until March 12, 1979, onethoroughly disliked by Egar.7When Sciortino went towork for Roberts, an entry to that effect was made onthe application card for Sciortino maintained by Burress.When Sciortino left Roberts after a very short timeand reapplied to Burress, the latter reactivated Scior-tino's application and scratched out the information thatSciortino had briefly worked for Roberts. Although it isthe same." I doubt, however, that Burress would have initially so speci-fied had Egar not made such a reference on March 16.Roberts was formerly employed by Egar. She testified that untilMarch 12 the two women had not spoken to each other for 3 years.not clear why Burress had thought that such informationon the card might come to the attention of Egar in theordinary course of business, it is obvious that she be-lieved that it would, and also believed that it was to her(Burress') advantage to keep the information from Egar.8The evidence also shows, however, that the fact of thedeletion did not come to Egar's attention until, accordingto her own testimony, she had already decided to dis-charge Burress, so that this incident, at best, served as aconfirming reason for a decision already made.There are two principal sources to which one mightlook for Respondent's explanation of why Burress wasdischarged. One is the documents filed by Respondentwith the Ohio Bureau of Employment Services in aneffort to establish that Burress was separated for "justcause," the other is Egar's testimony, which is consider-ably more expansive.Respondent's first reply, on March 22, to Burress' ap-plication to the Ohio bureau for unemployment compen-sation said that "Egar felt claimant was dissatisfied withemployment at Egar." When the Bureau, on April 13,held that Burress was discharged "because she was a dis-ruptive influence on other employees," Burress appealedon April 18, stating that she was not disruptive, but thatshe "did caution new employees about the employer fortheir own good. I told them to keep a double set of re-cords to assure they would get paid all money due." Inresponse to this assertion, Respondent, on April 19, filedthe following response, which bookkeeper MarleneGreenberg prepared for Egar's signature after Egar toldher what to include:1. Claimant states "discharged without just cause.Not a disruptive influence on other employees."FACTS: claimant advised prospective and newemployees that:a. they could not and should not trust me (soadmitted in her statement).b. they would find it difficult to receive vaca-tion time (claimant's request for even extra vaca-tion time for herself was accommodated).c. personal time off would not be granted andthey should "lie" and say they were "ill" whichis, in fact, what claimant did on at least one occa-sion of which I am aware and was so admittedby claimant (although claimant was frequentlygiven time off, when requested, for "tennis" tour-naments and matches, personal errands, medicalappointments, visits with out-of-town guests,etc.).d. certain employees were treated with"favor." (In the fall of 1978, because claimantmisunderstood our policy regarding conventionsubsidy, she failed to come to me directly toquestion the situation and determine the facts, butrather she "secretly" spread false information to"And, for [Sciortino] to go to work for [Egar's] enemy would be alot of explanations to me. How come we lost her, what happened. Howcome I didn't think of recommending her as a counselor to our agency-it was just a dumb thing." EGAR EMPLOYMENT, INC.115other employees who became disturbed. Becausethe morale of other employees was so adverselyeffected [sic], claimant was warned about thiskind of surreptitious behavior and advised sheshould have come to me first if she had any ques-tions or was dissatisfied with company policies orinterpretation of such policies.)2. Claimant states, "I was never warned aboutanything at all."FACTS: claimant was advised on numerous oc-casions to come to me if she was unhappy or hadquestions rather than to complain to other employ-ees or give new and prospective employees a falseimpression.3. Claimant states, "I told them to keep a doubleset of records to assure they would get paid allmoney due .... employer did in fact withholdcommission a former employee had coming."FACTS: The financial records of any employeeand transactions that would effect [sic] employee'scommission statement (placements, fall-offs, com-mission payments) are open to that employee at anytime. Employees are paid promptly and receive allmonies due in accordance with the terms of theircontract. In the case of one particular former em-ployee (as alluded to above by claimant), because ofextenuating circumstances which involved contrac-tual obligations and legal actions, final commissionmonies were withheld UNTIL the amount due wassatisfactorily agreed to between that employee andEgar and were then paid to this particular employ-ee. Claimant herself is, in fact, still receiving com-mission checks from monies earned.In summation, I feel claimant was dischargedWITH just cause and trust the bureau will upholdits initial finding and disallow her claim.Egar moved beyond the boundaries of the foregoingletter in testifying that she fired Burress because of "anaccumulation of all these reasons where I could nolonger turn my back." She started her testimony by deni-grating Burress' capabilities and temperament, and therecord tends to support her on these claims. The evi-dence shows that, in both 1977 and 1978, Burress had thelowest average monthly billings of the counselors thenemployed and also ranked low in other categories. I alsofound persuasive the testimony of Lindheim that Burresstended to be "hysterical" and hypertensive, and the testi-mony of Goldstein that Burress was "rigid" in nature.Nonetheless, the testimony also shows that Burress hadbeen retained for 27 months in an office in which clearlyunsuitable employees were normally let go after 90 days,and I think this indicates that other reasons predominat-ed and that Burress' skills and attitude alone would nothave brought about her discharge on March 16. Indeed,Egar testified that she really needed six counselors at thetime, and that until March 16 she had considered that re-taining Burress "was better than just having four coun-selors."9The next of the "many reasons" to which Egar re-ferred was that she was a "disruptive influence amongthe girls." In explaining this, Egar mentioned some sortof unclear breach of confidence by Burress relating toMaria Heckaman, who, as noted above, went to workfor the rival Roberts agency in May 1978.10 Egar testi-fied about the matter involving the deletion of the Rob-erts connection from Sciortino's application. She men-tioned the lie by Burress about being sick in August1978, which, she said, she had learned about from an-other employee on the selfsame day, but had not men-tioned to Burress because she did not wish to betray aconfidence. She referred to an occasion on which, to herknowledge, Burress had told a new counselor that she"hated her job" and to another incident in which Burresshad told another prospective counselor that she had tofight to get vacation time, which almost caused the ap-plicant to change her mind. She spoke of Burress' havingtold Kirschner that "I cheated, so she should keep re-cords." She referred to Burress' persistent tardiness,about which she had warned Burress "quite a few times"in 1979. She talked of Burress' habit of "[i]nstead ofcoming to me with problems, she would talk behind myback," giving the false Lindheim-convention rumor as anexample. She said that, while making some public rela-tions calls on customers in the beginning of 1979, she dis-covered that Burress had been "insulting" to a particularapplicant for employment in telling her how to dress. "Around the same time, a former applicant told Egar thatBurress was not "really that good a counselor." Therewas also an incident, probably in February 1979, inwhich, as Egar and Kirschner testified, Burress had toldKirschner that Egar was probably going to fireKirschner, an action which Egar had evidently neverconsidered taking; Egar found out about this whenKirschner, crying, told Egar what Burress had said.On the subject of the double recordkeeping recom-mended by Burress to other counselors, Egar testified, inanswer to a question about Burress' recommending toother counselors that they keep records of their place-ments "in their homes," that the first time she had"heard of" any such conversations was "[t]his morning."We might pause to consider this claim. Burress' April 18appeal of the bureau's initial decision speaks of her tell-ing employees "to keep a double set of records to assurethey would get paid all money due." The April 19 replyfiled by Egar refers expressly to this statement as an ad-mission that Burress had said that employees could not"trust" Egar. Moreover, Egar testified that Burress "did9 Despite Burress' probable shortcomings, the record shows that shewas effective at times, as witnessed by five complimentary letters to herfrom satisfied clients; Egar most likely saw these letters.'0 Later testimony made it appear that Egar did not discover this in-formation until March 12, in the course of a 4-hour talk with SherryRoberts, and perhaps 2 weeks after her decision to fire Burress had al-ready been reached.I" While Egar said that she spoke to Burress about this complaint,Burress, in rebuttal, denied that such a discussion had occurred. Burressdid not attempt to rebut any of the other allegations made by Egar.EGAR EMPLOYMENT, INC.  116DECISIONS OF NATIONAL LABOR RELATIONS BOARDtell Merrill Kirschner that I cheated, so she should keeprecords." 1 2There is a difference, however, between keeping com-mission records and keeping commission records "intheir homes." As noted above, Respondent actually en-couraged the counselors to doublecheck on their com-missions by maintaining their own records. Thus, thekeeping of personal records per se would come as no sur-prise to Egar. The question put to Egar, referred toabove, pertained to when she had first known that Bur-ress had told employees to keep commission records "intheir homes." Although Lindheim testified that she hadtold Egar at some unknown time that Burress kept "inher home" a list of all applicants, that is not the same ascommission records. While Egar testified that, at somepoint before Kirschner quit her employment on or aboutMarch 13, Kirschner had told her that Burress had ad-vised her "to keep her own records because I [Egar]cheated," the reference to keeping "her own records"was nothing new or startling, since Respondent also en-couraged the practice; it was the allegation of "cheating"which Egar had found objectionable.Thus, it does seem possible that, in saying that she hadnot heard prior to the day of the hearing of Burress'having told employees to keep records of commissions "intheir homes," Egar may have been telling the literaltruth. She went on to answer "Yes" to the question ofwhether she found out "indirectly" that Burress hadgiven the advice about keeping personal records to otheremployees besides Kirschner, at first saying that shemade this discovery "prior" to the discharge, and thensaying that she did not "remember" whether it was prioror subsequent thereto.Egar testified that the incident which moved her todecide to discharge Burress occurred around March 1,when Kirschner came to her and reported that Burresshad urged her to make a false report of sickness in orderto get a day off. That, she said, was "the straw thatbroke the camel's back." Kirschner, no longer in Re-spondent's employ, confirmed that she had so informedEgar, probably about the time mentioned by Egar. WhyEgar waited until Friday, March 16, to effect the dis-charge is decidedly unclear. Although she first said thatthe delay was occasioned by the need to make prepara-tions for the loss of a counselor, she apparently did noth-ing to that end until after Burress left. This is not a case,however, in which the delay is necessarily suspicious,since the General Counsel has proved no interveningprotected activity, subsequent to the suggestion toKirschner that she should lie, which might be said to bethe real catalyst for the delayed termination.aThe General Counsel, poking around in the pile of rea-sons for discharge, offers the theory that what "probablyhappened" was that, after the convention incident inSeptember 1978, "Egar was unhappy with the fact thatBurress had almost caused a walkout and when Egarlearned from Kirschner in late February or early Marchthat Burress had advised employees to keep a double set12 Kirschner did not recall having told Egar about this "during [her]employment at Egar."3 Perhaps the delay may be accounted for by Egar's supplemental tes-timony that she also "had to get herself together to do this."of records, and when this fact was confirmed by Lind-heim, Egar determined to rid herself of Burress."14Heargues that both "advising other employees to keep a setof records at home to insure that they received properpayment" and Burress' activities with respect to inform-ing other employees about the Lindheim-conventionmatter constituted protected activity under Section 7 ofthe Act.The General Counsel questions the suggestion toKirschner to lie about being sick as not only not beingthe camel-back-breaking straw, but as not even being "afactor in the discharge of Burress." He makes the follow-ing arguments in this regard. Egar "acknowledged thaton March 16, 1979, she never told Burress that this wasone of the reasons she was being discharged because shewanted to protect Kirschner from Burress even thoughon that date Kirschner had already resigned." Egar, whoerroneously thought in her initial testimony thatKirschner was still in her employ on March 16, and thenrecalled that Kirschner had already left a few daysbefore that date, explained at the hearing that she hadnot mentioned the incident because Kirschner had askedher not to "say anything." She then went on to testify,however, that she in fact "may have" told Burress thatshe knew Burress had told another employee to lie, butshe was "sure [she] didn't tell her it was [Kirschner]."Finally, she said she did not "recall" whether or not shementioned this incident to Burress on March 16. But thefact is, as earlier described, that Burress herself testifiedthat Egar had, on March 16, referred not only to Bur-ress' own lie about being sick the previous August, butalso to the fact that she knew that Burress had "advisedone of the other counselors to do the same." This testi-mony by Burress indicates that Egar did attach impor-tance to the issue of advising another employee to lie.'5The General Counsel further contends that the mattercould not have been deemed significant by Egar because"Kirschner never took the advice given by Burress" and"Respondent would have lost no money if Kirschner hadin fact heeded Burress' advice."'"When it comes to anissue of one employee counseling another to lie to an em-ployer, these considerations do not seem compelling. Ofmore arguable significance, perhaps, is the testimony,conceded by Egar, that her counselors were told toadvise job applicants that, if they were unable to gettime off from their present jobs to attend interviews,they should feign illness. The argument is that, if Egarsanctioned such mendacity by her customers, she wouldnot find it abhorrent when practiced by her employees.That is a relentlessly logical view of human naturewhich is not necessarily compatible with my own experi-ence. Moreover, Egar might well distinguish betweencounseling a lie in order to attain new employment andcounseling a lie in order simply to take a day off fromwork.14 As previously noted, Lindheim did not testify that she had toldEgar that Burress had advised her to "keep a double set of records," andshe was uncertain about when she told Egar that Burress had advised herto keep a list of "applicants."'5 The matter is also referred to in Respondent's April 19 letter to theOhio bureau.I6 The counselors were compensated strictly on a commission basis. EGAR EMPLOYMENT, INC.117Thus, given the testimony of Egar and Kirschner thatthe latter told the former about the suggestion to lie inearly March, given the fact that Egar did refer to thematter in her interview with Burress on March 16, andgiven that, so far as we know, it was chronologically thefinal incident preceding the decision to discharge, it isnot easy to say, as the General Counsel does, that thisincident was not in fact the one which did the camel in,as Egar asserted. 17Although I have indicated above that the counseling-to-lie incident was, as far as the record shows, chronolo-gically the final incident prior to the determination todischarge Burress, I might possibly be in error on thatscore. The timing of one of the two matters which theGeneral Counsel asserts to be protected concerted activi-ty for which Burress was, at least in part, terminated-the advice to employees to keep records of their commis-sions at home-may also have been brought to Egar's at-tention around the same time. Again, precisely what wastold to Egar about this subject, and when, is not clear onthis record. Egar, as noted, testified that she had beentold by Kirschner that Burress had said that she "cheat-ed," and that Kirschner should keep "her own records."As indicated, there is a basis for believing that the keep-ing of "her own records," an accepted practice in theoffice, would not have been offensive to Egar, while thereference to "cheating" would have been.'When it was that Kirschner told Egar about this is un-certain. Egar said it occurred "somewhere in February"and that "[t]he conversation about me cheating camebefore Merrill Kirschner told me that Petra Burress saidthat Merrill should lie about taking time off." Kirschnerwas asked whether, "during [her] employment" with Re-spondent, she had ever discussed with Egar "the keepingof such personal placement records in your home."Kirschner's answer was, "Not to my recollection."Kirschner was a straightforward and impressive witness.Since she did recall clearly the conversation with Egarabout Burress' suggestion that she lie, I presume that, if,as Egar says, Kirschner also at some point told Egar thatBurress had accused Egar of having cheated, it did notoccur in that same conversation, but probably at someearlier time.19Burress first testified that on March 16Egar had referred to Burress' having "found out fromex-employees that I had warned them about keeping adouble set of records of our commissions." When laterasked if Egar had mentioned any specific employee, Bur-ress said, "Just Eileen Thies." As earlier mentioned, the17 I should note that, despite the encomiums to her character and pro-bity given by witnesses at the hearing, I do not find the testimony givenby Egar to be irresistibly convincing in all aspects. The record showsthat she rather frequently changed her mind about facts. She impressedme as a basically honest person, however, and I am really not surewhether the inconsistencies and contradictions in her testimony denotedfabrication or whether they were the unavoidable result of attempting toaccurately recollect the details of a series of unconnected events whichhad occurred more than a year prior to the hearing.'8 "Records they kept; that was part of my procedure, but it was thefact that she said that I cheated."19 Of course, since Kirschner was only asked whether she said any-thing to Egar about keeping such records "during her employment," it isconceivable that she did so after she was terminated on or about March13 but prior to March 16. There is simply no way to know whether thisis so.record is devoid of any information about Thies or whenshe might have spoken to Egar on the subject.In short, there is no basis for concluding that the alle-gation of cheating came at the same time or subsequentto the Kirschner-Egar conversation about the suggestedlie and no reason to conclude that the suggestion toKirschner to lie was not the camel's death wound asEgar testified. That the advice to lie-which the GeneralCounsel does not argue to be protected activity-mayhave been the precipitating event, however, only putsthe facts in some perspective; it does not resolve theproblem.In Wright Line, A Division of Wright Line, Inc., 251NLRB 1083 (1980), the Board has recently held that, indeciding the question of whether a forbidden causalityexists in 8(a)(3) and 8(aX)(1)20cases, the General Counselmust first "make a prima facie showing sufficient to sup-port the inference that protected conduct was a 'motivat-ing factor' in the employer's decision. Once this is estab-lished, the burden will shift to the employer to demon-strate that the same action would have taken place evenin the absence of the protected conduct." Ibid. As theBoard pointed out in Wright Line, the courts have takenvarious positions on the issue of the proper burden ofproof, with some holding "that the Board has the burdenof making a clear showing that the employer's dominantmotive was not a proper business one." N.LR.B. v.Fibers International Corporation, 439 F.2d 1311, 1312 (IstCir. 1971); Gould Incorporated v. N.LR.B., 612 F.2d 728,734 (3d Cir. 1979).In the present case, the record's lack of clarity makesit uncertain what factors predominated in the decision tofire Burress. It is clear, however, that the two mattersrelied upon by the General Counsel played some role inthat decision. The question of whether either or both ofthose subjects constituted protected concerted activityunder Section 7 consequently requires discussion.The right afforded employees by Section 7 "to engagein ..concerted activities for the purpose of ... othermutual aid or protection" may be exercised in a spec-trum of activities. The most clearcut example of suchprotected activity occurs when a group of employeescollectively protest an employment condition of mutualconcern by going on strike, signing a petition, or engag-ing in similar overt group conduct. N.LR.B. v. Washing-ton Aluminum Company, Inc., 370 U.S. 9 (1962); TheYoungstown Osteopathic Hospital Association, 224 NLRB574 (1976). The statutory requisite of "concerted activi-ties" may, however, be satisfied by less obvious behav-ior. In recognition of the fact that concerted activitymust normally be first conceived in one mind and com-municated to another before collective action can beachieved, it has been held that activity may be concertedenough if there is "only a speaker and a listener" (SaltRiver Valley Water Users Association, an Arizona Corpora-tion, 99 NLRB 849, 853 (1952)), or a pamphleteer hand-ing out broadsides to his fellows (Dreis & Krump Manu-facturing Company, Inc. v. N.L.R.B., 544 F.2d 320 (7thCir. 1976)). Permitting an employer to truncate such rel-20 Ibid.EGAR EMPLOYMENT, NC. 117 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDatively minimal, but nonetheless potentially meaningful,activity would operate to "make certain that the seedwould never germinate." N.L.R.B. v. Sam Wallick andSam K. Schwalm, d/b/a Wallick and Schwalm Company,et al., 198 F.2d 477, 482 (3d Cir. 1952).21But it is not enough simply that a speaker have the earof a listener; the conversation, as the statute says, mustbe "for the purpose of... other mutual aid or protec-tion" in order to be safeguarded by Section 7. Generallyspeaking, this element of purposiveness has been con-strued to require a showing that some sort of collectiveaction be contemplated or implicated in the conduct.Thus, in Mushroom Transportation Company, Inc. v.N.LR.B., 330 F.2d 683, 685 (3d Cir. 1964), the courtheld that conduct is protected only "if it was engaged inwith the object of initiating or inducing or preparing forgroup action or that it had some relation to group actionin the interest of the employees." In Hugh H. WilsonCorporation v. N.L.R.B., 414 F.2d 1345, 1348 (3d Cir.1969), the court stated that "[m]ere griping about a con-dition of employment is not protected, but, when the'griping' coalesces with expression inclined to producegroup or representative action, the statute protects theactivity." In Dreis & Krump Manufacturing Company,Inc., 544 F.2d at 327, the Seventh Circuit held that themantle of Section 7 extends to "conduct which intendsor contemplates as its end-result group activity whichwill benefit the participants in their status as employees."And in Aro, Inc. v. N.L.R.B., 596 F.2d 713, 718 (1979),the Sixth Circuit recently stated that a claim or com-plaint "must be made on behalf of other employees or atleast be made with the object of inducing or preparingfor group action."Applying these formulations to the present facts, itdoes not seem to me that Burress' conversations withthree other employees about the prudence of maintaininga second set of records constitutes the sort of purposefulconduct to which Section 7 is addressed. The conversa-tions were casual and sporadic: Burress spoke to Lind-heim in or around June 1978, to Thies sometime in No-vember 1978, and to Kirschner probably in January orFebruary 1979.22 It seems quite clear that Burress didnot intend, by these intermittent conversations, to"induce" or "prepare for" or "contemplate" groupaction, or even that they were "inclined" to accomplishsuch action. Her admonitions were, rather, plainly de-signed to be useful advice to new employees, no moreforeseeably provocative of group action than if she hadwarned them not to leave valuables unattended in theiroffices because of lax security in the building. Unlikea' The Board has gone further, holding that, when a single employeemakes a complaint to a Government agency about alleged deficiencies inlegislatively regulated safety or working conditions without consultingwith or acting with the authorization of other employees, it will be pre-sumed that his fellow employees "agree with his efforts to secure compli-ance with the statutory obligations imposed ..for their benefit." Alie.luia Cushion Co., Inc., 221 NLRB 999, 1000 (1975). In an analogous vein,the Board has held that, when an employee presses a grievance that theterms of a collective-bargaining agreement have not been complied with.the activity is concerted because it is an extension of the joint conductwhich culminated in the agreement. Interborao Contractors, Inc., 157NLRB 295 (1966), enfd. 388 F.2d 495, 500 (2d Cir. 1967).22 The conversation with Kirschner occurred as the two were drivingto work one morning.Dreis & Krump, supra, Burress did not "appeal to em-ployees to initiate some type of group activity ... insupport of [her] pending grievance" (544 F.2d at 327),nor did she register a "protest" as in Hugh H. Wilson,414 F.2d at 1354, nor did her conduct amount to a"claim or complaint" as in Aro, Inc. (596 F.2d at 718.)Burress merely, and irregularly, passed on to new em-ployees what she perceived as helpful advice from amore senior employee.This fact situation, in some respects, calls to mind theMushroom Transportation case. The discharged employeethere, a former union steward with another employer,was fired because he repeatedly told other employeesthat they were "not getting what they were entitled to"under the collective-bargaining agreement and because itwas rumored that the employee "was going to report theCompany to the ICC for alleged violations." 142 NLRB1150, 1157 (1963). The Trial Examiner, whose decisionwas adopted without comment by the Board, gave alter-native grounds for finding a violation (ibid.):It is plain that Keeler's activities were directly relat-ed to the employees' legitimate interest in terms andconditions of employment. These activities also in-volved attempts by Keeler to implement the exist-ing collective-bargaining contract in a manner inwhich he felt it to be applicable to himself and toother drivers. Keeler's activities therefore fallwithin the protected ambit of concerted activities asdefined in Section 7 of the Act. Merlyn Bunney, etal., d/b/a Bunney Bros. Construction Co., 139 NLRB1516.On review, the Third Circuit, applying the standardearlier quoted, refused to hold that "any conversation be-tween employees comes within the ambit of activitiesprotected by the Act provided it relates to the interest ofemployees." Recognizing that "preliminary discussionsare [not] disqualified as concerted activities merely be-cause they have not resulted in organized action or inpositive steps toward presenting demands," the court dis-tinguished such conduct from those situations in which itaffirmatively "appears from the conversations themselvesthat no group action of any kind is intended, contemplat-ed or even referred to." The court continued:Activity which consists of mere talk must, in orderto be protected, be talk looking toward groupaction. If its only purpose is to advise an individualas to what he could or should do without involvingfellow workers or union representation to protector improve his own status or working position, it isan individual, not a concerted, activity, and, if itlooks forward to no action at all, it is more thanlikely to be mere "griping." [330 F.2d at 685.]Mushroom was, it seems to me, a stronger case forfinding protected concerted activity than the presentone, particularly in view of the relationship of the em-ployees' activity in that case to an existing collective-bar-gaining agreement and the consequent applicability, asheld by the Trial Examiner, of the Board's Bunney Bros.- EGAR EMPLOYMENT, INC.119Interboro rule.23The subjects discussed by the employ-ees in Mushroom were, moreover, of immediate and cen-tral concern to the employment relationship in contrastto the rather remote precautionary measure to which theadvice given by Burress pertained. The language used bythe Administrative Law Judge in Plastic CompositesCorp., 210 NLRB 728, 737-738 (1974), in which an em-ployee was discharged, inter alia, for telling other em-ployees about his rate of pay at a prior job, seems appo-site here:There is no question but that they were engaged inconversation and that George was fired because ofthe effect, or possible effect, of the subject matterupon other employees. But there is no evidence thatas a group or individually any of them did anythingor were about to do anything about that subject.Similarly, in Lutheran Social Service of Minnesota, Inc.,250 NLRB 35, 41 (1980), I, without demurrer from theBoard, doubted that Section 7 protected "more than 3months of behind-the-scenes dissatisfaction without anyindication of an intention to cultivate it into some moreconfrontational form of expression."24It thus seems to me that Burress' casual suggestions tothree employees over a 7-8 month period did not consti-tute the sort of "concerted activities for the purpose of...mutual aid or protection" which the Congress, inenacting Section 7, sought to make inviolable. I am ofthe same view as to the other conduct asserted by theGeneral Counsel as a predicate for finding a violationhere; i.e., the September 1978 incident involving Lind-heim's trip to the convention.25As to this matter, the evidence clearly establishes thatBurress was in fact quite opposed to inciting groupaction of any sort. Sylvia Massien credibly, and withoutcontradiction, testified that, when Burress spoke to herabout the Lindheim incident, "she made me promise thatI wouldn't say a word." An even more grave commit-ment was extracted from Rochelle Goldstein, also a wit-ness worthy of belief: Burress "made me swear to Godon my children's lives that I would not repeat what shewould tell me." Despite these adjurations, the topic ap-parently was adverted to subsequently at a lunch at23 The court made no specific reference to this particular ground fordecision.24 In that case, I cited as authority the standard enunciated by theThird Circuit in Mushroom Transportation and Hugh H. Wilson Corpora-tion, supra, also without provoking comment by the Board. Judging fromthe number of approving citations of that line of authority in other Boardcases, it appears that the Board has now adopted that standard as its own.E.g., Westmont Tractor Company, 173 NLRB 1188, 1189, fn. 3 (1968);Ross Valley Savings & Loan Association, 194 NLRB 270, 276, fn. 14 (1971);National Grange Mutual Insurance Company, 207 NLRB 431, 438, fn. 19(1973); Rinke Pontiac Co., 216 NLRB 239, 241-242, fn. 15 (1975); Tram-bull Asphalt Co. Inc., 220 NLRB 797 (1975).25 Unlike Air Surrey Corporation, 229 NLRB 1064 (1979), in this caseBurress did not go to a bank to check Respondent's solvency or take anyother affirmative action, other than speaking to fellow employees, whichmight be considered activity "relat[ing] to conditions of employment thatare matters of common concern to all the affected employees." In fact,on the issue of "common concern" both Lindheim and Kirschner testifiedthat they had no interest in keeping a second set of records. See CapitolOrnamental Concrete Specialties, Inc., 248 NLRB 851 (1980).which Burress, Massien, Goldstein, and perhaps anothercounselor were present.26It appears to me, consequently, that Burress not onlyhad no intention of inspiring any group response to thesupposed favoritism toward Lindheim, but in fact made apositive effort to suppress any such result by solemnlyswearing to secrecy the individuals to whom she hadcommunicated the assertion about Lindheim. In this viewof the case, it seems unimportant whether or not Egarmay have told the Board agent during his investigationthat she thought Burress' mishandling of the Lindheimmatter almost caused the counselors to walk out27be-cause it is apparent from Burress' confidential handlingof the information that she had no intention of inducingsuch a group reaction.28I note, moreover, that Egar took no immediate reprisalagainst Burress for this September 1978 incident, andthat the importance attributed by her to its weight in thecharacterization of Burress as a "disruptive influence" inRespondent's April 19 letter to the Ohio bureau seemsrelatively slight. The Lindheim matter was the fourthitem to which that letter referred. At least two of thesefour items had apparently first come to Egar's knowl-edge after September 1978, as did a number of others ad-verted to by Egar at the hearing.29Although it mayfairly be said that the Lindheim incident played somepart in the decision to fire Burress, it would seem to be arather small one. As far as this record discloses, the twoprincipal factors in that decision were Egar's genuineanger at the revelation in February or March that Bur-ress had said that Egar had "cheated" an employee (arevelation which, I find, did not have a genesis in statu-torily protected conduct) and the disclosure to Egar inFebruary or March that Burress had advised an employ-ee to lie in order to get some time off (which the Gener-al Counsel does not assert to constitute protected con-certed activity). Thus, even if I were to conclude thatthe Lindheim-convention matter constituted "protectedconduct," I am not certain that I would be able to hold26 Because I believe Massien and Goldstein, I find Burress' testimonyon this point somewhat, perhaps inadvertently, misleading. In her ac-count, she did not mention these private conversations and secrecy oaths.Her first testimonial reference to imparting the information to the othercounselors was: "So, I discussed this with three other counselors whenwe went out to lunch and we discussed it and were very disgusted andthought that was unfair that my expenses weren't getting paid."27 Egar said that no one told her this, but that she had at least "got theimpression that they were so mad that they could have walked." Egarwas also aware, as the April 19 letter to the bureau stated, that Burresshad dispensed the Lindheim information "secretly"; she testified that sheknew that Massien and Goldstein "were literally sworn to secret [sicl."a8 Once the rumor attained public status at the luncheon, Burress re-marked to the others, as they returned to work, that they should presentthemselves for employment at some agencies they happened to be pass-ing. No one took the idle suggestion seriously, and there is no evidencethat Egar ever became aware of it.29 While Egar's letter did not mention these other subjects, Burress,with one exception, did not deny that they happened. It is hard to con-ceive that such incidents would not in some measure have colored Egar'sestimate of Burress' worth. Furthermore, I would not hold against Egarthe failure to compile a complete litany of sins of omission and commis-sion of an employee in a discharge interview or in a letter to a stateagency months before an unfair labor practice charge had been filed.Egar testified that the letter to the Ohio bureau contained only "some ofthe reasons" for the termination of Burress.EGAR EMPLOYMENT, INC. 119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "the same action would [not] have taken place evenin the absence of the protected conduct." Wright Line,supra. However, I need not face that question here.I conclude, on the foregoing analysis, that the dis-charge of Burress did not constitute a violation of theright to engage in concerted activity for protected pur-poses accorded her by Sections 7 and 8(a)(1) of the Act.Accordingly, I shall recommend that the complaint bedismissed.CONCLUSIONS OF LAW1. Egar Employment, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The General Counsel has not established by a pre-ponderance of the evidence that Respondent violated theAct as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER30The complaint is hereby dismissed.30 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.